Title: From George Washington to Elisha Sheldon, 10 December 1782
From: Washington, George
To: Sheldon, Elisha


                        
                            Sir
                            Head Quarters Newburgh Decr 10th 1782
                        
                        It being now time for your Corps to retire into Winter quarters, I propose posting the two Companies of
                            Infantry under the Orders of Major Tallmadge contiguous to the Sound; and should be very well satisfied with having the
                            Cavalry cantoned in either of the Towns of Ridgefield, Danbury, Reading, or New Town (but, not farther eastward) if
                            convenient quarters, & a supply of Forage can be obtained for them—To ascertain this point, I wish you immediately
                            to take a ride to those Towns & get the best information on the subject in your power—if upon proper enquiry you
                            shall be persuaded that the Horse can be accomodated so near the Infantry (which will be attended with considerable
                            advantage, as they will both be under your own eye), you may remove them to the place you shall fix upon for quarters as
                            soon as the necessary provision can be made. The Asst Quarter Master has written to Mr Pomeroy desiring him in case you
                            quarter in Connecticutt to take the superintendency of the supplies, & requesting to know what reliance he thinks may
                            be placed upon them; with this you will be made acquainted in a few days, as Mr Pomeroy is to write directly to you on the
                            subject.
                        If upon a full examination you judge there is no prospect of providing for your Cavalry there; you will be
                            pleased to come as soon as may be to this place, from whence the Commissy Genl of Forage will accompany you to Esopus to
                            see what can be in that quarter. I am Sir &c.

                        
                            P.S. Should your Corps all take Quarters in Connect. you will inform me of it so long before the
                                Cavalry moves, that the proposed Inspection may previously take place—Yours of the 5th was duly recd.
                        

                    